               Case 1:21-cv-02459-CM Document 6 Filed 03/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,
                                                                       21-CV-2459 (CM)
                         -against-
                                                                       ORDER
TRINIDAD US CONSULATE, et al.,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         The Court denies Plaintiff leave to file this action because she fails to show that her claims are

not frivolous. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb. 14, 2020) (requiring Plaintiff

to submit with any new complaint: a motion for leave to file; a copy of the February 14, 2020 order;

the relevant fees or IFP application; and a statement, made under penalty of perjury, stating that the

claims are not frivolous or in bad faith, that the lawsuit is not brought for any improper purpose, such

as to harass or cause unnecessary delay, and that the filing complies with this Court’s orders, the

Federal Rules of Civil Procedure, and this Court’s Local Rules).

         The Court directs the Clerk of Court to terminate any pending motions and close this action.

         Plaintiff has consented to receive electronic service of notices and documents in this case.

(ECF No. 4.)

SO ORDERED.

Dated:     March 23, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
